Per Curiam.
On a former appeal of this case the judgment was reversed, and the cause remanded to the court below with directions to enter judgment in favor of the defendants in accordance with the prayer of their answer, upon the payment of certain sums to be ascertained and fixed by that court. Starr v. Long Jim, 52 Wash. 138, 100 Pac. 194. A further hearing was had after the cause was remanded, and *191a second and final judgment was entered in accordance wit! the mandate of this court. From the latter judgment, thr appeal is prosecuted.
No error is assigned upon any ruling or decision of the court on the second hearing, and we have neither the right nor the disposition to reconsider the questions determined here on the former appeal.
The judgment is therefore affirmed.